Execution Version

Amended and Restated Employment Agreement

This Amended and Restated Employment Agreement (the “Amended Agreement”) is made
between Century Communities, Inc., a Delaware corporation (the “Company”), and
Dale Francescon (the “Executive”), effective as of July 28, 2020 (“Effective
Date”).

R e c i t a l s

Whereas, the Company has employed the Executive as its Co-Chief Executive
Officer pursuant to an Amended and Restated Employment Agreement dated as of
October 25, 2018 (the “Prior Agreement”), who further serves as Chairman of the
Company’s Board of Directors;

Whereas, the Company and the Executive desire to modify the Prior Agreement and
accordingly fully amend and restate the Prior Agreement pursuant to this Amended
Agreement;

Now,  Therefore, in consideration of the promises and mutual covenants herein
and for other good and valuable consideration, the parties agree that the Prior
Agreement is hereby amended and restated in its entirety to provide the
following:

General

.  The parties agree that, subject to the terms hereof, the Executive shall
continue to serve as Co-Chief Executive Officer of the Company and Chairman of
its Board of Directors, after the Effective Date hereof in accordance with the
terms and conditions set out in this Amended Agreement.

Employment, Duties and Agreements

.  The Company hereby agrees to continue to employ the Executive as its Co-Chief
Executive Officer and Chairman of its Board of Directors at a location in
Greenwood Village, Colorado, and the Executive hereby accepts such position and
agrees to continue to serve the Company in such capacities on a full-time basis
during the employment period fixed by Section 4 below (the “Employment
Period”).  With the Executive’s consent, the Executive shall also be appointed
as Co-Chief Executive Officer of each of the principal, direct and indirect
operating subsidiaries of the Company, and may also be appointed to other
positions with the Company consistent with his leadership role as Co-Chief
Executive Officer of the Company.

(a) The Executive shall have such duties and responsibilities as are consistent
with the Executive’s position and as may be reasonably assigned by the Company’s
Board of Directors (the “Board”) from time to time.  During the Employment
Period, the Executive shall be subject to, and shall act in accordance with, all
reasonable instructions and directions of the Board and all applicable policies
and rules of the Company.

(b) During the Employment Period, excluding any periods of paid time off to
which the Executive is entitled, the Executive shall devote substantially his
full working time and efforts to the performance of his duties and
responsibilities hereunder and shall endeavor to promote the business and best
interests of the Company.



 

 

--------------------------------------------------------------------------------

 

(c) During the Employment Period, the Executive shall not engage in any business
activity other than on behalf of the Company without the express prior written
approval of the Board.  It will not be a violation of this exclusivity provision
for the Executive to (i) manage the Executive’s personal, financial and legal
affairs, (ii) acquire, invest, manage, construct, develop, and dispose of the
Executive’s investments in apartments for-rent, multi-family properties, and
non-residential real estate, directly or indirectly in any capacity, provided
such activities do not take a material amount of the Executive’s time and do not
interfere with the Executive’s duties and obligations to the Company, or (iii)
serve on charitable or civic boards or committees.

(d) During the Employment Period, the Executive shall be nominated by the Board
for election as a member of the Board at each annual meeting of stockholders of
the Company held during the Employment Period.  During the Employment Period,
the Executive may also be a member of the board of directors of each principal
operating subsidiary of the Company.

Compensation

.  As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder, during the Employment
Period the Executive is entitled to receive the following compensation:

(a) The Company shall pay the Executive, pursuant to the Company’s normal and
customary payroll procedures, a base salary at the rate of $850,000 per annum
(the “Base Salary”).  The Base Salary shall be reviewed at least annually for
possible increase (but not decrease) in the Company’s sole discretion, as
determined by the Compensation Committee of the Board (the “Compensation
Committee”); provided, however, that the Executive shall be entitled to any
annual cost-of-living increases in Base Salary that are granted to senior
executives of the Company generally.  Any increase in Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Amended Agreement.  The term “Base Salary” as utilized in this Amended Agreement
shall refer to Base Salary as so adjusted.

(b) In addition to the Base Salary, the Executive shall be eligible to earn, for
each fiscal year of the Company ending during the Employment Period, an annual
cash performance bonus (an “Annual Bonus”) under the Company’s bonus plan or
plans applicable to senior executives.  The amount of the Annual Bonus and the
performance goals applicable to the Annual Bonus for any applicable year during
the Employment Period shall be determined in accordance with the terms and
conditions of said bonus plan as in effect from time to time with a threshold
Annual Bonus opportunity equal to at least 87.5% of Base Salary (the “Threshold
Bonus”), a target Annual Bonus opportunity equal to at least 175% of Base Salary
(the “Target Bonus”) and a maximum Annual Bonus opportunity equal to at least
350% of Base Salary (the “Maximum Bonus”).  The terms and conditions of any such
bonus plan shall be determined by the Compensation Committee in its sole
discretion, except that the Threshold Bonus, Target Bonus and Maximum Bonus
cannot be decreased from the levels set forth above, although they may be
increased.  Any Annual Bonus shall be paid on or before March 15th of each
calendar year immediately following the year in which compensation is earned in
accordance with the applicable plan.



2

 

 

--------------------------------------------------------------------------------

 

(c) Pursuant to the Century Communities, Inc. 2017 Omnibus Incentive Plan, as
amended from time to time, or such predecessor or successor plan (the “Incentive
Plan”), the Company has granted and may in the future grant to the Executive
certain equity awards (collectively and including awards substituted therefor
covering the securities of a successor company, the “Equity Awards”), including,
without limitation, restricted stock units that are to be settled with shares of
the Company’s common stock (the “RSUs”) and performance-based awards in the form
of performance share units that are to be settled with shares of the Company’s
common stock (“PSUs”).  The terms and conditions of the Equity Awards are and
shall be set forth in an award agreement(s) entered into by the Company and the
Executive in the form adopted by the Board or the Compensation Committee, as
applicable, or as documented in minutes of meetings or consents of the Board or
Compensation Committee and communicated to the Executive within five (5) days
after any such term or condition is adopted (each, an “Equity Agreement,” and
collectively, the “Equity Agreements”), as modified by the terms hereof.

(d) During the Employment Period, (i) the Executive shall be eligible to
participate in all other incentive plans, practices, policies and programs, and
all savings and retirement plans, policies and programs, in each case that are
applicable generally to senior executives of the Company; (ii) the Executive and
the Executive’s eligible family members and other qualified dependents shall be
eligible for participation in the welfare benefit plans, practices, policies and
programs (including, if applicable, medical, dental, vision, disability,
employee life, group life and accidental death insurance plans and programs)
maintained by the Company for its senior executives; (iii) the Company shall
reimburse the Executive up to $2,500 per month for premiums paid by or on behalf
of the Executive for term life insurance coverage on the Executive’s life; (iv)
the Executive shall be entitled to a $2,500 per month automobile and cell phone
allowance; and (v) the Executive shall be entitled to such fringe benefits and
perquisites as are provided or maintained by the Company to and for its senior
executives from time to time, in accordance with the policies, practices, and
procedures of the Company.

(e) During the Employment Period, the Executive shall be entitled to personal
time off in accordance with the Company’s policies and practices that are
applicable to the Company’s senior executives. 

(f) During the Employment Period, the Company shall maintain (i) a directors’
and officers’ liability insurance policy, or an equivalent errors and omissions
liability insurance policy, including fiduciary coverage, and (ii) an employment
practices liability insurance policy.  Each such policy shall cover the
Executive with scope, exclusions, amounts, and deductibles no less favorable to
the Executive than those applicable to the Company’s senior executives and
directors on the Effective Date, or any more favorable terms as may be available
in the future to any other director or senior executive officer of the Company,
while the Executive is employed with the Company and thereafter until the sixth
(6th) anniversary of the Executive’s Scheduled Termination Date (as defined in
Section 4) or other Date of Termination (as defined in Section 5(b)).  Moreover,
during the Employment Period and thereafter, the Company shall comply with the
terms of its (i) bylaws with respect to indemnification of the Executive, and
(ii) that certain indemnification agreement between the Company and the
Executive dated as of April 30,



3

 

 

--------------------------------------------------------------------------------

 

2013 and shall not repeal or modify the indemnification provisions contained
therein in any manner that would adversely affect any right or protection of the
Executive thereunder.

(g) The Company shall reimburse the Executive for all reasonable business
expenses upon the presentation of statements of such expenses in accordance with
the Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executives of the Company.

Employment Period

.  For purposes of this Amended Agreement, the Employment Period shall commence
on the Effective Date and terminate on the fifth (5th) anniversary of the
Effective Date (the “Initial Term”), provided that on the fifth (5th)
anniversary of the Effective Date and on each anniversary thereafter, the
Employment Period shall automatically be extended for additional one-year
periods unless either party provides the other party with notice of non-renewal
at least ninety (90) days before any such anniversary (the anniversary date on
which the Employment Period terminates shall be referred to herein as the
“Scheduled Termination Date”).  Notwithstanding the foregoing, the Executive’s
employment hereunder may be terminated during the Employment Period prior to the
Scheduled Termination Date upon the earliest to occur of any one of the
following events (at which time the Employment Period shall be terminated):

(a) Death.  The Executive’s employment hereunder shall terminate upon his death.

(b) Disability.  The Company shall be entitled to terminate the Executive’s
employment hereunder for Disability. For purposes of this Amended Agreement, the
term “Disability” shall mean the Executive’s inability by reason of physical or
mental illness to fulfill his obligations hereunder for one hundred twenty (120)
consecutive days or a total of one hundred eighty (180) days in any twelve (12)
month period which, in the reasonable opinion of an independent physician
selected by the Company or its insurers and reasonably acceptable to the
Executive or the Executive’s legal representative, renders the Executive unable
to perform the essential functions of his job, even after reasonable
accommodations are made by the Company, and which inability by reason of such
physical or mental illness to fulfill his obligations has not been cured, as
determined by such physician prior to the Date of Termination.

(c) Cause.  The Company may terminate the Executive’s employment hereunder for
Cause.  For purposes of this Amended Agreement, the term “Cause” shall mean:

(i) conviction (or a plea of nolo contendere) by the Executive to a felony;

(ii) acts of fraud, dishonesty or misappropriation committed by the Executive
and intended to result in substantial personal enrichment at the expense of the
Company;

(iii) willful misconduct by the Executive in the performance of the Executive’s
material duties required by this Amended Agreement which is likely



4

 

 

--------------------------------------------------------------------------------

 

to materially damage the financial position or reputation of the Company, which
is not cured within thirty (30) days following receipt by the Executive of a
Notice of Termination (as defined under Section 5 below) from the Company; or

(iv) a material breach of this Amended Agreement by the Executive which is
likely to materially damage the financial position or reputation of the Company
and which is not cured within thirty (30) days following receipt by the
Executive of a Notice of Termination (as defined under Section 5 below) from the
Company.

The foregoing is an exclusive list of the acts or omissions that shall be
considered Cause.  Notwithstanding the foregoing, the termination of the
Executive shall not be deemed to be for Cause unless and until: (A) the Board
shall have provided the Executive with a Notice of Termination (as defined in
Section 5 below) specifying in detail the basis for the termination of
employment for Cause and the provision(s) under this Amended Agreement on which
such termination is based, and (B) in the case of subsections (iii) and (iv)
above, the Executive shall have had the opportunity to cure such breach within
the time period specified, and (C) in all cases where Cause is alleged, the
Executive shall have had a reasonable opportunity to prepare and present his
case to the full Board (with the assistance of his own counsel) before any
termination for Cause is finalized by a vote of a majority of the Board,
including a majority of independent directors (not including the vote of the
Executive).

For purposes of this Amended Agreement, no act or failure to act of the
Executive shall be willful or intentional if performed in good faith with the
reasonable belief that the action or inaction was in the best interest of the
Company.  In addition, nothing herein shall limit or otherwise prevent the
Executive from challenging judicially any determination of Cause as made by the
Board hereunder.

(d) Without Cause.  The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause.  For purposes of this
Amended Agreement, a notice of non-renewal given by the Company as provided in
Section 4 above shall be treated as a termination of employment by the Company
without Cause.

(e) For Good Reason.  The Executive may terminate his employment hereunder for
Good Reason.  For purposes of this Amended Agreement, “Good Reason” shall
mean:  (i) a material breach of this Amended Agreement by the Company (including
the Company’s withholding or failure to pay compensation when due to the
Executive, and including a violation of Section 13(i) below); (ii) relocation of
the Company’s headquarters or the primary location where the Executive works to
a location more than twenty-five (25) miles from the Company’s office in
Greenwood Village, Colorado as of the Effective Date; (iii) a material reduction
in the Executive’s titles, duties, authority, or responsibilities, or the
assignment to the Executive of any duties materially inconsistent with the
Executive’s position, authority, duties, or responsibilities without the written
consent of the Executive; (iv) a reduction in the Executive’s annual Base Salary
or Annual Bonus opportunity or other compensation, as currently in effect or as
may be increased from time to time, including, but not limited to, elimination
or reduction in the Executive’s participation in



5

 

 

--------------------------------------------------------------------------------

 

the Incentive Plan for reasons other than those specified in such plan; (v) the
failure of the Company to nominate the Executive for election as a member of the
Board; (vi) the failure of the Company’s stockholders to elect the Executive as
a member of the Board; (vii) the removal of the Executive as a member of the
Board by the Company’s stockholders; (viii) the failure of the Board to elect
the Executive as its Chairman of the Board; or (ix) the failure by the Company
to obtain a satisfactory agreement from any successor of the Company requiring
such successor to assume and agree to perform all obligations under this Amended
Agreement.  With respect to the acts or omissions set forth in this Section
4(e), (A) the Executive shall provide the Board with a Notice of Termination (as
defined in Section 5 below) within ninety (90) days after the initial existence
of the circumstances constituting Good Reason specifying in detail the basis for
the termination of employment for Good Reason and the provision(s) under this
Amended Agreement on which such termination is based, (B) the Company shall have
thirty (30) days to cure the matters specified in the notice delivered, and (C)
if uncured, the Executive must terminate his employment with the Company within
ninety (90) days after the expiration of the Company’s cure period in order for
such termination to be considered to be for Good Reason.

(f) Voluntarily.  The Executive may voluntarily terminate his employment
hereunder, without Good Reason, provided that the Executive provides the Company
with notice of his intent to terminate his employment at least thirty (30) days
in advance of the Date of Termination (as defined in Section 5 below).

(g) Retirement.  The Executive may voluntarily terminate his employment
hereunder at any time by reason of Retirement.  For purposes of this Amended
Agreement, “Retirement” shall mean the Executive’s voluntary termination of his
employment upon satisfaction of the following conditions:  (i) the Executive has
reached (or will reach on the Date of Termination) the age of sixty (60) along
with at least twenty three (23) years of employment with the Company (for
purposes of this Amended Agreement, it is agreed that the Executive’s employment
with the Company commenced on November 1, 2000); and (ii) the Executive provides
the Company with a Notice of Termination stating his intent to terminate his
employment due to Retirement at least ninety (90) days in advance of the Date of
Termination (as defined in Section 5 below).

Termination Procedure

.

(a) Notice of Termination.  Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by a
written “Notice of Termination” to the other party hereto in accordance with
Section 13(a) below.

(b) Date of Termination.  “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death, (ii)
if the Executive’s employment is terminated due to his Disability in accordance
with and pursuant to Section 4(b) above, on the date the Executive receives
Notice of Termination from the Company, (iii) if the Executive voluntarily
terminates his employment (other than for Good Reason), the date specified in
the notice given pursuant to Section 4(f) or Section



6

 

 

--------------------------------------------------------------------------------

 

4(g) above, as the case may be, which shall not be less than thirty (30) days
after the Notice of Termination (or ninety (90) days in event of Retirement),
(iv) if the Executive terminates his employment for Good Reason, the date
specified in the notice given pursuant to Section 4(e) which shall not be more
than ninety (90) days after the expiration of the Company’s cure period, and (v)
if the Executive’s employment is terminated for any other reason, the date on
which a Notice of Termination is given or any later date (within thirty (30)
days, or any alternative time period agreed upon by the parties, after the
giving of such notice) set forth in such Notice of Termination (subject to the
rights granted to the Executive under Section 4(c) above).

Termination Payments

.

(a) Without Cause or for Good Reason, Including in Connection with a Change in
Control.  In the event the Employment Period terminates under this Amended
Agreement as a result of the Company terminating the Executive’s employment
without Cause (other than pursuant to Sections 4(a) or 4(b)) or the Executive
terminating his employment for Good Reason:

(i) The Company shall pay or deliver, as applicable, to the Executive, upon the
Date of Termination (or as otherwise provided below):

(A) (i) the Executive’s unreimbursed business expenses and Base Salary through
the Date of Termination (to the extent not theretofore paid) (the “Accrued
Benefits”); and (ii) two (2) times the Executive’s Base Salary, in each case
payable in a lump sum (the “Base Severance”);

(B) a lump sum amount equal to the greater of:  (i) two (2) times the
Executive’s average Annual Bonus for the three (3) completed fiscal years
immediately preceding the Date of Termination; or (ii) two (2) times the
Executive’s potential Target Bonus for the year in which the Date of Termination
occurs (the “Base Incentive”);

(C) in lieu of any Annual Bonus under Section 3(b) for the fiscal year in which
the Executive’s employment terminates, a lump sum amount equal to the Annual
Bonus that would have become payable in cash to the Executive for that fiscal
year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance year and paid at the time specified in the applicable plan)
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in such fiscal year and the denominator of which is the
total number of days in such fiscal year;

(D) (i) any fully vested Equity Awards previously granted to the Executive,  if
not then already delivered or paid, shall be delivered or paid to the Executive
on the Date of Termination; (ii) with regard to Equity Awards held by the
Executive as of the Date of Termination not then based on performance, any such
unvested Equity Awards will be 100% vested and 



7

 

 

--------------------------------------------------------------------------------

 

delivered or paid to the Executive on the Date of Termination; and (iii) with
regard to any Equity Awards held by the Executive as of the Date of Termination
the amount of which is based on the attainment of specified levels of
performance, the amount of such Equity Awards to be vested and delivered to the
Executive shall be equal to the greater of: (1) the amount payable upon
attainment of the target level for performance without proration of any kind; or
(2) if actual performance has exceeded the target level, the actual performance
achieved based on a proration of the original performance goals as hereinafter
described (but without proration based on the Executive’s actual period of
service). For purposes of subparagraph (iii), actual performance achieved will
be determined utilizing the Company’s cumulative financial results from the
beginning of the performance period through the last completed quarter
immediately prior to the Date of Termination (the “Measurement Period”).  The
actual performance for the Measurement Period will then be compared to
time-adjusted performance goals (at all levels) determined by multiplying the
performance goals for the original performance period by a fraction, the
numerator of which is the number of days in the Measurement Period and the
denominator of which is the total number of days in the original performance
period.  Each performance based Equity Award subject to this provision will be
calculated based on the performance measures, interpolation methods or other
criteria set forth in the particular Equity Agreement to determine if it will be
vested and paid at target or a higher level.  To the extent that the formula in
subparagraph (iii) cannot be applied to any performance based Equity Awards
because the performance goals cannot reasonably be pro-rated as indicated above,
then performance as of the Date of Termination will be calculated as set forth
in the applicable Equity Agreement in accordance with the termination provisions
thereof; and

(E) any Annual Bonus(es) that the Executive earned for any fiscal year(s) prior
to the fiscal year in which the Executive’s employment terminated to the extent
that such Annual Bonus(es) had not yet been paid before the Date of Termination.

Notwithstanding any provision of Section 6(a)(i)(D) above, any holding period
requirement applicable to any Equity Award held by the Executive will be
eliminated.

(ii) If the Executive timely elects continuation coverage under the Company’s
group medical plan for the Executive and his covered dependents pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”), and
Section 601 of the Employee Retirement Income Security Act of 1974, as amended
(which provisions are commonly known as “COBRA”), in accordance with ordinary
plan practices, the Company shall pay, for up to eighteen (18) months, that
portion of the COBRA premium payable by the Executive that is in excess of the
premium payable by the Executive for the level of coverage the Executive and his
covered dependents are enrolled in the Company’s group medical



8

 

 

--------------------------------------------------------------------------------

 

plan at the Date of Termination, to the extent permitted under the terms of the
Company’s medical plan; provided,  however, that if the Executive and his
covered dependents become eligible to receive comparable medical benefits under
another employer provided plan, the Company’s obligation to make COBRA payments
described herein shall be terminated.  Unless direct payment by the Company of
such COBRA payments is permitted by applicable law, the Executive shall pay the
full cost of the premiums for such coverage, as determined and set under the
then current practices of the Company, on the first day of each month such
coverage is provided and the Company shall reimburse the Executive the excess,
if any, of the amount the Executive pays for COBRA continuation coverage above
the amount of the applicable premium that the Executive would have paid for
comparable coverage if he had remained an executive officer of the Company
during the period such coverage is provided (the “Reimbursement Amounts”).  Any
Reimbursement Amounts to be paid by the Company to the Executive under this
Section 6(a)(ii) shall be made on the tenth (10th) day of each month the
Executive pays the amount required by this Section 6(a)(ii) for COBRA
continuation coverage, commencing on the first such date immediately following
the effective date of the Release under Section 6(a)(vi) (the “First
Reimbursement Date”), and any installment of the Reimbursement Amount that would
have otherwise been paid prior to the First Reimbursement Date shall instead be
accumulated and paid on the First Reimbursement Date.  To the extent the
Executive is precluded from participation in the Company’s medical plan due to
Medicare eligibility and/or requirements to enroll in Medicare, the Executive
will receive the monthly COBRA subsidy amount for the balance of the COBRA
continuation period.  The Executive shall promptly notify the Company of any
changes in his eligibility for medical benefits coverage.

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive as of the Date of Termination under any plan, program, policy, practice,
contract, or agreement of the Company and its affiliates (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).

(iv) If the Date of Termination under this Section 6(a) occurs within six (6)
months preceding or within twenty-four (24) months following a Change in
Control, the Company shall, in lieu of the payment provided for in
subsection 6(a)(i)(B) above), pay the Executive an amount equal to the greater
of:  (A) three (3) times the Executive’s potential Target Bonus for the year in
which the Date of Termination occurs; or (B) three (3) times the Executive’s
average Annual Bonus for the three (3) completed fiscal years immediately
preceding the Date of Termination.  In addition, the Company shall pay the
Executive three (3) times the Executive’s Base Salary in a lump sum in lieu of
the payment provided for in subsection 6(a)(i)(A)(ii) above.  For purposes of
this Amended Agreement, “Change in Control” shall have the meaning specified on
Exhibit A attached hereto.

(v) For the avoidance of doubt, upon a termination of the Employment Period by
the Company without Cause or by the Executive for Good Reason, the



9

 

 

--------------------------------------------------------------------------------

 

Executive shall not be entitled to any other compensation or benefits not
expressly provided for in this Section 6(a), regardless of the time that would
otherwise remain in the Employment Period had the Employment Period not been
terminated without Cause or for Good Reason.  The Company shall have no
additional obligations under this Amended Agreement except as provided in this
Section 6(a), any vested benefits under any tax qualified pension plans of the
Company, and continuation of health insurance benefits on the terms and to the
extent required by COBRA or such other analogous legislation as may be
applicable to the Executive.

(vi) The payments and benefits provided under this Section 6(a), other than the
Accrued Benefits described in Section 6(a)(i)(A), the earned Bonus(es) described
in Section 6(a)(i)(E), the vested Equity Awards described in Section
6(a)(i)(D)(i) and the Other Benefits under Section 6(a)(iii), are subject to and
conditioned upon: (A) the Executive executing a timely and valid release of
claims (“Release”) in the form attached hereto as Exhibit B (but reflecting any
subsequent changes in applicable law as provided therein) waiving all claims the
Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors; (B) the Executive delivering the executed
Release to the Company within twenty-one (21) days following the Date of
Termination (the “Release Period”); (C) such Release and the waiver contained
therein becoming effective; and (D) the Executive’s compliance with the
restrictive covenants contained in Sections 9 and 10 of this Amended
Agreement.  In the event that the Release Period spans two of the Executive’s
taxable years, the payments and benefits provided under this Section 6(a), other
than the Accrued Benefits described in Section 6(a)(i)(A), the earned Bonus(es)
described in Section 6(a)(i)(E), the vested Equity Awards described in Section
6(a)(i)(D)(i) and the Other Benefits under Section 6(a)(iii), must be made in
the second of the two taxable years.  In the event that payments are made
hereunder prior to the execution of the Release and the Executive does not
execute the Release in the time and manner set forth herein, the Executive shall
promptly pay to the Company, together with interest from the date of payment to
the date of repayment at the prime rate, such amounts or the value of such
benefits so received.

(a) For Cause or Voluntary Termination by Executive.  If the Executive’s
employment is terminated during the Employment Period by the Company for Cause,
then the Company shall pay the Executive upon the Date of Termination the
Accrued Benefits and the Other Benefits,  and any benefits or compensation
provided under the Equity Agreements shall be paid in accordance with such
agreements. If the Executive’s employment is terminated during the Employment
Period by the Executive other than for Good Reason and other than by reason of
Retirement, then the Company shall pay the Executive upon the Date of
Termination the Accrued Benefits, the Other Benefits, the earned Bonus(es)
described in Section 6(a)(i)(E), the vested Equity Awards described in Section
6(a)(i)(D)(i), and any benefits or compensation provided under the Equity
Agreements shall be paid in accordance with such agreements. Except as provided
in this Section 6(b) or with respect to any vested benefits under any tax
qualified pension plans of the Company and the continuation of health insurance
benefits on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the



10

 

 

--------------------------------------------------------------------------------

 

Executive, the Company shall have no additional obligations under this Amended
Agreement.  Notwithstanding anything herein to the contrary, the Executive will
not be required to execute a Release to receive the payments and benefits under
this Section 6(b). For the avoidance of doubt, this Section 6(b) does not
address the situation of a termination of the Executive’s employment as a result
of the Executive’s death or a termination of the Executive’s employment by the
Company for Disability, which are covered under Section 6(c).

(b) Death, Disability, or Retirement.  If the Executive’s employment is
terminated during the Employment Period as a result of the Executive’s death, by
the Company for Disability or by the Executive by reason of Retirement, then:

(i) The Company shall pay or deliver, as applicable, to the Executive or the
Executive’s estate, as the case may be, within thirty (30) days following the
Date of Termination (or otherwise as provided below):

(A) the Accrued Benefits and Other Benefits;

(B) Equity Awards held by the Executive on the Date of Termination shall be
vested, delivered and paid in the same manner as provided in Section
6(a)(i)(D)(i), (ii) and (iii), except that in the event of Retirement, the
Executive shall continue to vest and be paid for any performance based Equity
Awards in accordance with the terms in place for the performance based Equity
Awards as if his Retirement had not occurred;

(C) in lieu of any Annual Bonus under Section 3(b) for the fiscal year in which
the Executive’s employment terminates, a lump sum amount equal to the Annual
Bonus that would have become payable in cash to the Executive for that fiscal
year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance year and paid at the time specified in the applicable plan)
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in such fiscal year and the denominator of which is the
total number of days in such fiscal year; and

(D) any Annual Bonus(es) that the Executive earned for any fiscal year(s) prior
to the fiscal year in which the Executive’s employment terminated to the extent
that such Annual Bonus(es) had not yet been paid before the Date of Termination.

Notwithstanding any provision of Section 6(c)(i)(B) above, any holding period
requirement applicable to any Equity Award held by the Executive will be
eliminated.

(ii) If the Executive or his covered dependents timely elect COBRA continuation
coverage under the Company’s group medical plan, in accordance with ordinary
plan practices, the Company shall pay that portion of the COBRA



11

 

 

--------------------------------------------------------------------------------

 

premium payable by the Executive or such covered dependents that is in excess of
the premium payable by the Executive for the level of coverage the Executive and
such covered dependents are enrolled in the Company’s group medical plan at the
Date of Termination for up to the maximum COBRA continuation period following
the Date of Termination, to the extent permitted under the terms of the
Company’s medical plan; provided,  however, that if the Executive becomes
eligible to receive comparable medical benefits under another employer provided
plan, then the Company’s obligation to make COBRA payments described herein
shall be terminated.  Unless direct payment by the Company of such COBRA
payments is permitted by applicable law, the Executive or covered dependent
shall pay the full cost of the premiums for such coverage, as determined and set
under the then current practices of the Company, on the first day of each month
such coverage is provided and the Company shall reimburse the Executive or
covered dependent the excess, if any, of the amount the Executive or covered
dependent pays for COBRA continuation coverage above the amount of the
applicable premium that the Executive would have paid for comparable coverage if
he had remained an executive officer of the Company during the period such
coverage is provided.  Any such Reimbursement Amounts to be paid by the Company
to the Executive or covered dependent under this Section 6(c)(ii) shall be made
on the tenth (10th) day of each month the Executive pays the amount required by
this Section 6(c)(ii) for COBRA continuation coverage, and, if applicable,
commencing on the First Reimbursement Date, and any installment of the
Reimbursement Amount that would have otherwise been paid prior to the First
Reimbursement Date shall instead by accumulated and paid on the First
Reimbursement Date.  To the extent the Executive or covered dependent is
precluded from participation in the Company’s medical plan due to Medicare
eligibility and/or requirements to enroll in Medicare, the Executive or covered
dependent will receive the monthly COBRA subsidy amount for the balance of the
COBRA continuation period.  The Executive or covered dependent shall promptly
notify the Company of any changes in his or her eligibility for medical benefits
coverage.

(iii) The Company shall have no additional obligations under this Amended
Agreement except as provided in this Section 6(c), or pursuant to the terms of
the Equity Agreements, and except for any vested benefits under any tax
qualified pension plans of the Company, and continuation of health insurance
benefits on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive.

(iv) Except in the event of the Executive’s death or a termination by the
Company for Disability, the Executive will be required to execute a Release as
set forth in Section 6(a)(vi) above to receive the payments, grants, vesting and
benefits under this Section 6(c), other than the benefits provided under
Section 6(c)(i)(A), and Section 6(a)(i)(D)(i) as referred to in Section
6(c)(i)(B) and Section 6(c)(i)(D).

(c) Mitigation.  In no event shall the Executive be obligated to seek other
employment or to take any other action by way of mitigation of the amounts
payable to the Executive under the provisions of this Section 6.



12

 

 

--------------------------------------------------------------------------------

 

(d) Termination from the Board and any Offices Held.  Upon termination of the
Executive’s employment for any reason, the Executive agrees that the Executive’s
membership on the Board, the board of directors of any of the Company’s
subsidiaries or affiliates, any committees of the Board, any committees of the
board of directors of any of the Company’s subsidiaries or affiliates and any
and all offices held, if applicable, shall be automatically terminated.  The
Executive hereby agrees to cooperate with the Company and its subsidiaries and
affiliates and to execute any documents reasonably required by them or competent
authorities to effect this provision.

Excise Tax Limitation

.

(a) Payment Limitation.  Notwithstanding anything contained in this Amended
Agreement (or in any other agreement between the Executive and the Company) to
the contrary, to the extent that any payments and benefits provided under this
Amended Agreement or any other plan or agreement of the Company (such payments
or benefits are collectively referred to as the “Payments”) would be subject to
the excise tax (the “Excise Tax”) imposed under Section 4999 of the Code, the
Payments shall be reduced if and to the extent that a reduction in the Payments
would result in the Executive retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than he would have retained had he been entitled to receive all of the Payments
(such reduced amount is hereinafter referred to as the “Limited
Payment Amount”).  The Company shall reduce the Payments by first reducing or
eliminating payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
date the “Determination” (as defined in Section 7(b) below) is delivered to the
Company and the Executive.

(b) Determination and Dispute.  The determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount (the “Determination”) shall be made at the Company’s expense by
an accounting or consulting firm selected by the Company and reasonably
acceptable to the Executive (the “Firm”).  The Firm shall provide the
Determination in writing, together with detailed supporting calculations and
documentation, to the Company and the Executive on or prior to the effective
date of termination of the Executive’s employment if applicable, or at such
other time as requested by the Company or by the Executive.  Within ten (10)
days of the delivery of the Determination to the Executive, the Executive shall
have the right to dispute the Determination (the “Dispute”) in writing setting
forth the precise basis of the Dispute.  If there is no Dispute, the
Determination shall be binding, final and conclusive upon the Company and the
Executive.

(c) Excise Tax is Obligation of the Executive.  Any Excise Tax with respect to
the Executive’s Payments shall be the sole obligation of the Executive, subject
to any tax withholding obligation imposed on the Company with respect thereto.

Compliance with Section 409A

.  This Amended Agreement and the payments hereunder are intended to be exempt,
to the greatest extent possible, from the requirements of Section 409A of the
Code, and to the extent not so exempt, to comply with the requirements of



13

 

 

--------------------------------------------------------------------------------

 

Section 409A of the Code, and shall be construed and administered consistent
with, and to give full effect to, such intent.  The payments to the Executive
pursuant to this Amended Agreement are also intended to be exempt from Section
409A of the Code to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation § 1.409A-1 (b)(9)(iii) or as
short-term deferrals pursuant to Treasury regulation § 1.409A-1(b)(4).  In the
event the terms of this Amended Agreement would subject the Executive to taxes
or penalties under Section 409A of the Code (“409A Penalties”), the Company and
the Executive shall cooperate diligently to amend the terms of the Amended
Agreement to avoid such 409A Penalties, to the extent possible; provided that
such amendment shall not increase or reduce (in the aggregate) the amounts
payable to the Executive hereunder.  Any taxable reimbursement payable to the
Executive pursuant to this Amended Agreement shall be paid to the Executive no
later than the last day of the calendar year following the calendar year in
which the Executive incurred the reimbursable expense.  Any amount of expenses
eligible for taxable reimbursement, or such in-kind benefit provided, during a
calendar year shall not affect the amount of such expenses eligible for
reimbursement, or such in-kind benefit to be provided, during any other calendar
year.  The right to such reimbursement or such in-kind benefits pursuant to this
Amended Agreement shall not be subject to liquidation or exchange for any other
benefit.  Any right to a series of installment payments pursuant to this Amended
Agreement is to be treated as a right to a series of separate payments.  A
termination of employment shall not be deemed to have occurred for purposes of
this Amended Agreement providing for the payment of any amounts or benefits upon
or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code.  If on
the date of termination of employment the Executive is a “specified employee”
within the meaning of that term under Section 409A of the Code, then,
notwithstanding any other provision herein, with regard to any payment or
benefit that is properly treated as nonqualified deferred compensation under
Section 409A of the Code (after taking into account all exclusions applicable to
such payment or benefit) and is payable on account of such separation from
service, such payment or benefit shall not be made or provided prior to the
expiration of the earlier of the six-month period measured from the date of such
separation from service, or the Executive’s death.  All payments and benefits
delayed pursuant to the preceding provisions of this Section 8 shall be paid to
the Executive on the first payroll date following the end of the delay period.

Protection of Trade Secrets and Confidential Information

.

(a) Acknowledgments Regarding “Confidential Information”.  In performing his
duties as an executive of the Company, the Executive acknowledges that he will
have access to documents, trade secrets, and other confidential and proprietary
information which consists of information known by the Executive as a
consequence of his employment with the Company (including information
originated, discovered and/or developed by the Executive).  The Executive
acknowledges: (i) that all of the Confidential Information, as defined in
Section 9(b) below, made accessible to the Executive shall be provided only in
strict confidence; (ii) that unauthorized disclosure of Confidential Information
may damage the Company’s business; (iii) that Confidential Information could be
susceptible to immediate competitive application by a competitor of the Company;
(vi) that the Company’s business is substantially dependent on access to and the
continuing secrecy of Confidential Information; (v) that Confidential
Information is novel, unique to the Company and known only to the Executive, the
Company and certain key employees and



14

 

 

--------------------------------------------------------------------------------

 

contractors of the Company; (vi) that the Company shall at all times retain
ownership and control of all Confidential Information; and (vii) that the
restrictions contained in this Amended Agreement are reasonable and necessary
for the protection of the Company’s legitimate business interests.

(b) Definition of Confidential Information.  The term “Confidential Information”
means confidential and proprietary information of the Company, including, but
not limited to, (i) information not generally known outside the Company such as
information which is unique to the Company, (ii) information about the Company’s
real estate investments, projects, developments, business plans, financial
plans, products, processes and services, research and development activities,
client lists, marketing techniques, pricing policies, financial targets,
financial information and projections, and (iii) any trade secret information as
that term is defined in the Colorado Uniform Trade Secrets Act, C.R.S.
§ 7-74-101 et seq.  However, the term Confidential Information shall not include
information that:  (w) becomes generally available to and known by the public;
(x) was available to the Executive on a non-confidential basis prior to its
disclosure; (y) becomes available to the Executive from a source other than the
Company, provided that the Executive has no knowledge that such source is
prohibited from disclosing such information to the Executive by a contractual,
legal or fiduciary obligation to the Company; or (z) the Executive has
independently developed with no reliance on or access to any of the information
provided directly or indirectly by the Company.

(c) The Executive’s Use of Confidential Information.  Except in connection with
and in furtherance of the Executive’s work on the Company’s behalf, the
Executive shall not, without the Company’s prior written consent, at any time,
directly or indirectly:  (i) use any Confidential Information for any purpose;
or (ii) disclose or otherwise communicate any Confidential Information to any
person or entity; or (iii) accept or participate in any employment, consulting
engagement, or other business opportunity that inevitably will result in the
disclosure or use of any Confidential Information.

(d) Third-Parties’ Confidential Information.  The Executive acknowledges that
the Company has received and in the future will receive from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for authorized
purposes.  The Executive shall not use or disclose any such information except
as authorized by the Company or the third party to whom the information belongs.

(e) Ownership of Works.  The Executive agrees to promptly disclose in writing to
the Company all inventions, discoveries, developments, improvements, and
innovations (collectively referred to as “Inventions”) that the Executive has
conceived or made during his employment with the Company; provided, however,
that in this context “Inventions” are limited to those which (i) relate in any
manner to the existing or contemplated business or research activities of the
Company and its affiliates; (ii) are suggested by or result from the Executive’s
work at the Company; or (iii) result from the use of the time, materials or
facilities of the Company and its affiliates.  All Inventions will be the
Company’s property rather than the Executive’s.  Should the Company request it,
the Executive agrees to sign



15

 

 

--------------------------------------------------------------------------------

 

any document that the Company may reasonably require to establish ownership in
any Invention.

(f) Subsidiaries Included.  For purposes of this Section 9, the term “Company”
includes all of the Company’s direct and indirect wholly-owned and
majority-owned subsidiaries.

Unfair Competition

.  To protect the interests of the Company and its Confidential Information, and
in consideration of the covenants and promises and other valuable consideration
described in this Amended Agreement, the Executive agrees as follows:

(a) Non-Compete.  The Executive will not, at any time during his employment and
for a period of two (2) years following termination of his employment by the
Company for Cause, by the Executive without Good Reason, or by the Executive by
reason of Retirement, acting alone or in conjunction with others, directly or
indirectly, engage (either as owner, investor, partner, stockholder, lender,
employer, employee, consultant, advisor, member, or director) in any aspect of a
Residential Project (as defined in Section 10(a)(ii) below) in the Geographic
Region (as defined in Section 10(a)(iii) below), including, but not limited to,
any land acquisition, land development, entitlements or construction, marketing,
sale, financing or management of any Residential Project.

(i) The Executive acknowledges that in light of his position, duties and
responsibilities with the Company, the Executive will have access to and be
familiar with the Company’s Confidential Information and trade secrets for each
such Residential Project, and that this two (2) year non-compete provision is
narrowly tailored and reasonable to protect the Company’s Confidential
Information and trade secrets.

(ii) For purposes of this Section 10, the term “Residential Project” shall mean
any residential building project for which the Company has invested resources,
performed due diligence, planned land development and/or initiated real estate
acquisitions during the Executive’s employment with the Company.

(iii) For purposes of this Section 10, the term “Geographic Region” shall mean
(i) any and all counties in any state in which the Company has engaged in any
Residential Project in the past or in which it is currently conducting any
Residential Project, and (ii) any and all other counties in any state that the
Company engages in any Residential Project in the future during the Executive’s
employment with the Company.

(iv) It will not be a violation of this Section 10 or of Section 10(c) below for
the Executive to own not more than five percent (5%) of the equity securities of
any company having securities listed on an exchange or regularly traded in the
over-the-counter market.

(v) It will not be a violation of this Section 10 or of Section 10(c) below for
the Executive to acquire, invest, manage, construct, develop, or dispose of the



16

 

 

--------------------------------------------------------------------------------

 

Executive’s investments in apartments for-rent, multi-family properties, and
non‑residential real estate, directly or directly, in any capacity.

(b) Non-Solicitation of Company Employees.  The Executive agrees that the
Company has invested substantial time and effort in assembling and training its
present staff of personnel.  Accordingly, the Executive agrees that for a period
of two (2) years following termination of employment by the Company for Cause,
by the Executive without Good Reason or by the Executive by reason of
Retirement, the Executive will not directly or indirectly induce or solicit or
seek to induce or solicit on behalf of employee or others any of the Company’s
employees to leave employment with the Company.

(c) Non-Solicitation of Clients and Suppliers.  The Executive agrees that the
Company’s relationships with its “Clients and Suppliers” (as such term is
defined in this Section 10(c)) are solely the assets and property of the
Company.  The Executive agrees that for a period of two (2) years following
termination of the Executive’s employment by the Company for Cause, by the
Executive without Good Reason or by the Executive by reason of Retirement, the
Executive shall not directly or through others solicit or attempt to solicit any
of the Company’s Clients and/or Suppliers for the purpose of providing products
or services competitive to those offered by the Company.  This restriction
applies only to those Clients and/or Suppliers with whom the Executive had
“material contact” (as such term is defined in this Section 10(c)) on behalf of
the Company.  “Material contact” means:  (i) direct personal contact with a
Supplier or Client for the purpose of, respectively, purchasing real estate,
materials or services for use by the Company or selling the Company’s real
estate, products or services to Clients or (ii) any direct supervision of direct
personal contacts other employees of the Company may have with Suppliers and/or
Clients.  “Clients and Suppliers” are those clients or suppliers with whom the
Executive had material contact within one (1) year prior to the termination of
the Executive’s employment with the Company.  The terms “Client” and “Supplier”
shall also include prospective Clients and Suppliers of the Company.

(d) Acknowledgments.  The Executive acknowledges that the foregoing restriction
on competition is fair and reasonable, given the nature and scope of the
Company’s business operations and the nature of the Executive’s position with
the Company.  The Executive also acknowledges that while employed by the
Company, the Executive will have access to information that would be valuable or
useful to the Company’s competitors, and therefore acknowledges that the
foregoing restrictions on the Executive’s future employment and business
activities are fair and reasonable.

(e) Acknowledgments of Law.  The Executive acknowledges the following provisions
of Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

any contract for the protection of trade secrets; or





17

 

 

--------------------------------------------------------------------------------

 

executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

The Executive acknowledges that this Amended Agreement is a contract for the
protection of trade secrets within the meaning of § 8-2-113(2)(b) and is
intended to protect the Confidential Information identified above and that the
Executive qualifies as executive personnel within the meaning of
§ 8-2-113(2)(d).

(f) Subsidiaries Included.  For purposes of this Section 10, the term “Company”
includes all of the Company’s direct and indirect wholly-owned and
majority‑owned subsidiaries.

Enforcement of Restrictive Covenants

.  The Executive agrees and acknowledges that the remedies at law for any breach
by the Executive of any provision of Section 9 or Section 10 of this Amended
Agreement will be inadequate and that the Company shall be entitled to obtain
injunctive relief against the Executive from a court of competent jurisdiction
in the event of any breach of any provision of Section 9 or 10 of this Amended
Agreement, in addition to seeking monetary damages as afforded by this Amended
Agreement and applicable law.

Cooperation

.  The parties agree that certain matters in which the Executive will be
involved during the term of this Employment Agreement may necessitate the
Executive’s cooperation in the future.  Accordingly, following the termination
of the Executive’s employment for any reason and provided such cooperation is
not directly adverse to his legal interests, to the extent reasonably requested
by the Board, the Executive shall cooperate with the Company and its
subsidiaries and affiliates and their designated attorneys, representatives and
agents in connection with matters arising out of the Executive’s service to the
Company; provided that, the Company shall provide reasonable advance notice and
make reasonable efforts to minimize disruption of Executive’s other
activities.  The Company shall reimburse the Executive for reasonable expenses
incurred in connection with such cooperation within thirty (30) business days of
receipt of supporting documentation of such expenses and the Company shall
compensate the Executive at an hourly rate based on the Executive’s Base Salary
and Annual Bonus for the most recently completed fiscal year as determined under
Item 402 of Regulation S-K promulgated under the Exchange Act divided by 2,080.
The Executive will submit invoices to the Company each month indicating the
number of hours of services provided hereunder by the Executive, and payment of
agreed-upon charges will be made within thirty  (30) days of receipt of invoice,
but in no event later than March 15 of the year following the year in which the
services were performed.  If invoices are not submitted within sixty  (60) days
following the end of the month in which the Executive’s services are performed,
such invoices will not be eligible for payment and the Executive will not be
compensated by the Company for the services described therein.  For the
avoidance of doubt, the parties understand, acknowledge and agree that if the
Executive continues to serve as a non-employee director on the Board after the
Date of Termination, the Executive will be eligible to receive non-employee
director compensation in addition to any compensation received pursuant to this
Section 12.  



18

 

 

--------------------------------------------------------------------------------

 

Miscellaneous

. 

(a) Any notice or other communication required or permitted under this Amended
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or four (4) days after it is mailed by
registered or certified mail, postage prepaid, return receipt requested or one
(1) day after it is sent by a reputable overnight courier service and, in each
case, addressed as follows (or if it is sent through any other method agreed
upon by the parties):

If to the Company:Century Communities, Inc.

8390 East Crescent Parkway

Suite 650

Greenwood Village, CO 80111

Attn:  Chief Executive Officer

with a copy to:Fox Rothschild LLP

222 South Ninth Street

Suite 2000

Minneapolis, MN 55402

Attn:  Amy E. Culbert, Esq.

If to the Executive:Dale Francescon

8390 East Crescent Parkway

Suite 650

Greenwood Village, CO 80111

or to such other address as any party hereto may designate by notice to the
others.

(b) This Amended Agreement may be amended only by an instrument in writing
signed by the parties hereto, and any provision hereof may be waived only by an
instrument in writing signed by the party or parties against whom or which
enforcement of such waiver is sought.  The failure of any party hereto at any
time to require the performance by any other party hereto of any provision
hereof shall in no way affect the full right to require such performance at any
time thereafter, nor shall the waiver by any party hereto of a breach of any
provision hereof be taken or held to be a waiver of any succeeding breach of
such provision or a waiver of the provision itself or a waiver of any other
provision of this Amended Agreement.

(c) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Amended Agreement and has had the
opportunity to contribute to its revision.  Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Amended
Agreement.  Rather, the terms of this Amended Agreement shall be construed
fairly as to both parties hereto and not in favor of or against either party.

(d) The parties hereto hereby represent that they each have the authority to
enter into this Amended Agreement, and the Executive hereby represents to the
Company that



19

 

 

--------------------------------------------------------------------------------

 

the execution of, and performance of duties under, this Amended Agreement shall
not constitute a breach of or otherwise violate any other agreement to which the
Executive is a party.  The Executive hereby further represents to the Company
that he will not utilize or disclose any confidential information obtained by
the Executive in connection with any former employment with respect to his
duties and responsibilities hereunder.

(e) By entering into this Agreement, the Executive acknowledges and agrees that
the Company has given him a full and complete opportunity and sufficient time to
consult with counsel and other advisors of his own choosing concerning the
terms, enforceability and implications of this Amended Agreement and related
documents/matters,  or has made a knowing and voluntary decision to not engage
his own counsel and other advisors with respect to the foregoing. The Executive
also acknowledges and affirms that the Company has not made any representations
or warranties to the Executive concerning the terms, enforceability or
implications of this Amended Agreement other than as reflected in this Amended
Agreement, and that the Executive has not relied upon the advice of the Company
and/or its counsel or advisors as he has negotiated regarding, and decided to
enter into, this Amended Agreement.

(f) This Amended Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives.  Neither this Amended Agreement
nor any right or obligation hereunder may be assigned by the Executive.

(g) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Amended Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  As used in the Amended
Agreement, the “Company” shall mean both the Company as defined above and any
such successor that assumes this Amended Agreement, by operation of law or
otherwise.

(h) Any provision of this Amended Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 13(h), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Amended Agreement invalid, illegal, or unenforceable in
any other jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

(i) As material obligations of the Company hereunder: the Company shall employ
Robert J. Francescon as its Co-Chief Executive Officer and as a member of the
Company’s Board of Directors; the Company shall not: (a) terminate the
employment of Robert J. Francescon without Cause; or (b) create or permit to
exist any circumstance that would constitute “Good Reason” (as such term is
defined in Robert J. Francescon’s employment agreement with the Company) which
results in Robert J. Francescon



20

 

 

--------------------------------------------------------------------------------

 

terminating his employment under his employment agreement, unless in the case of
clause (b) hereof, Robert J. Francescon consents in writing to such action.

(j) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Amended Agreement or the failure to assert any right
the Executive or the Company may have hereunder shall not be deemed to be a
waiver of such provision or right or any other provision or right of this
Amended Agreement.

(k) Notwithstanding anything herein to the contrary, payment of amounts to the
Executive under this Amended Agreement will be subject to applicable mandatory
forfeiture or repayment provisions under the Sarbanes-Oxley Act of 2002 or any
other applicable law, rule or regulation or stock exchange requirement, and the
Company’s clawback and forfeiture policy, and if the Executive is required to
forfeit or to make any repayment of any compensation or benefit(s) to the
Company under the Sarbanes-Oxley Act of 2002, any other law, rule or regulation
or any stock exchange requirement, or under the Company’s clawback and
forfeiture policy, in each case which is applicable to the Company and the
Executive, such forfeiture or repayment shall not constitute Good Reason under
this Amended Agreement.

(l) The obligations under this Amended Agreement shall be unfunded.  Payments
and benefits payable under this Amended Agreement shall be paid from the general
assets of the Company.  The Company shall have no obligation to establish any
fund or to set aside any assets to provide benefits under this Amended
Agreement.

(m) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(n) This Amended Agreement shall be governed by and construed in accordance with
the laws of the State of Colorado without reference to its principles of
conflicts of law.

(o) This Amended Agreement may be executed in several counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.  A facsimile or PDF of a signature shall be deemed to be and
have the effect of an original signature.

(p) The headings in this Amended Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(q) This Amended Agreement shall constitute the entire agreement among the
parties hereto with respect to the Executive’s employment hereunder, and
supersedes and is in full substitution for any and all prior understandings or
agreements (including the Prior Agreement) with respect to the Executive’s
employment.



21

 

 

--------------------------------------------------------------------------------

 

(r) Effective at the Effective Date, the Prior Agreement shall terminate and
shall be superseded in its entirety by this Amended Agreement with respect to
all aspects of the Executive’s employment with the Company on or after the
Effective Date.  The Executive acknowledges and agrees that, as of the Effective
Date, no event has occurred which constitutes Good Reason, as that term is
defined in the Prior Agreement.  For the avoidance of doubt, the Prior Agreement
shall continue to apply after the Effective Date with respect to any
compensation or benefits due to the Executive through the Effective Date.

﻿

[Signature Page Follows]

﻿

﻿





22

 

 

--------------------------------------------------------------------------------

 



In Witness Whereof, the parties have executed this Amended and
Restated Employment Agreement as of the Effective Date first written above.

/

 

 

Executive:

 

/s/ Dale Francescon

﻿

 

Dale Francescon

﻿

 

 

Company:

 

Century Communities, Inc., a Delaware corporation

﻿

 

By: /s/ David L. Messenger

﻿

 

David L. Messenger,
Chief Financial Officer

﻿

﻿

﻿

 

23

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

For purposes of the Amended Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

(a) Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person” or “group” (as those terms
are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d-3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of the Company that represent greater than 35% of the combined
voting power of the Company’s then outstanding voting securities (unless the
Executive has beneficial ownership of at least 35% of such voting securities),
other than any transaction or event resulting in the beneficial ownership of
securities:

(i) by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
person controlled by the Company or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any person controlled by the
Company, or

(ii) by the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or

(iii) pursuant to a transaction described in clause (c) below that would not be
a Change in Control under clause (c);

(s) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided,  however, that any individual becoming a director subsequent to
the date hereof whose election by the Company’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(t) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (i) a
merger, consolidation, reorganization, or business combination, (ii) a sale or
other disposition of all or substantially all of the Company’s assets, or (iii)
the acquisition of assets or stock of another entity, in each case, other than a
transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining



A-1

 

 

--------------------------------------------------------------------------------

 

 

outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, greater
than 25% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause (ii) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or

(u) The approval by the Company’s stockholders of a liquidation or dissolution
of the Company.

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.

﻿

 

A-2

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Separation Agreement”) is
entered into by and between DALE FRANCESCON (the “Executive,” a term which
includes the Executive’s spouse (if any), and all assigns, heirs, and successors
in interest) and CENTURY COMMUNITIES, INC. (the “Company”), a term which for the
purposes of this Separation Agreement includes Century Communities, Inc. or any
affiliate or subsidiary thereof), and its directors, owners, officers and
shareholders.  Pursuant to the mutual promises, covenants and commitments as
referenced herein, the parties agree as follows:

Termination of Employment

.  The Executive’s employment with the Company ended on [____________] pursuant
to the terms of an Amended and Restated Employment Agreement between the parties
dated [___________] (hereinafter “Employment Agreement”), the terms of which are
incorporated herein by reference.  Capitalized terms not otherwise defined
herein have the respective meanings as set forth in the Employment
Agreement.  Nothing herein shall affect in any way Executive’s rights with
respect to the ownership or acquisition of any Company stock or securities and
options or other rights to acquire any Company stock or securities, or any
rights Executive has as a holder of any stock or securities of the Company.  For
the avoidance of doubt, the treatment of the Executive’s rights with respect to
its Equity Awards will be governed by the terms of the Equity Agreements and
modified by the Employment Agreement.

No Admissions

.  The Executive and the Company agree that the entry of the parties into this
Separation Agreement is not and shall not be construed to be an admission of
liability on the part of any party hereto or hereby released.

Adequacy of Consideration

.  The parties acknowledge and agree that in the Employment Agreement, the
Company offered certain severance payments conditioned upon the Executive’s
execution of this Separation Agreement.  The Executive acknowledges that the
severance payments offered by the Company constitute good and valuable
consideration to which the Executive would otherwise not be entitled absent his
execution of this Separation Agreement.

Acknowledgement and Covenants Made by the Company for the Benefit of the
Executive

.  In consideration for the promises made by the Executive as set forth herein,
the Company agrees to pay the Executive the conditional severance payments as
set forth in Section 6 of the Executive’s Employment Agreement.

Acknowledgements and Covenants Made by the Executive for the Benefit of the
Company

.  In consideration for the undertakings and promises of the Company as set
forth in this Separation Agreement, the Executive:

(a) acknowledges that he has been or by virtue of this Separation Agreement will
be paid all compensation and benefits to which he is legally due;

(b) acknowledges the enforceability of Sections 9 and 10 of his Employment
Agreement with the Company and promises that he has been, currently is, and will
continue



B-1

 

--------------------------------------------------------------------------------

 

 

to be in full compliance with Sections 9 and 10 of the Employment Agreement,
which by their terms extend beyond and survive the termination of the employment
relationship.

(c) Unconditionally releases, discharges, and holds harmless the Company and the
Company’s officers, directors, shareholders, employees, agents, attorneys and
contractors, (hereinafter referred to collectively as “Releasees”) from each and
every claim, cause of action, right, liability or demand of any kind and nature
arising from the Executive’s relationship with the Company as an employee and
officer of the Company, and from any claims which may be derived therefrom
(collectively referred to as “claims”), that the Executive had, has, or might
claim to have against the Company at the time the Executive executes this
Separation Agreement, including but not limited to any and all claims:

(i) arising from the Executive’s Employment Agreement with the Company,
employment, pay, bonuses, employee benefits, and other terms and conditions of
employment or employment practices of the Company;

(ii) relating to the termination of the Executive’s employment with the Company
or the surrounding circumstances thereof;

(iii) relating to payment of any attorneys’ fees for the Executive; except for
attorneys’ fees that may be provided in connection with a claim covered under
the Company’s directors’ and officers’ liability (“D&O”) and employment practice
liability (“EPL”) insurance policies for actions by the Executive within the
scope of employment and within the coverage of the Company’s D&O and EPL
insurance policies, or in connection with any indemnification agreement between
the Executive and the Company for actions by the Executive within the scope
covered by such agreement.

(iv) based on discrimination on the basis of race, color, religion, sex,
pregnancy, national origin, handicap, disability, or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 USC § 1981, Executive Order 11246, the Equal Pay Act, the
Americans With Disabilities Act, the Rehabilitation Act of 1973, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, as any of
these laws may have been amended or any other similar federal, state or local
labor, employment or anti-discrimination laws;

(v) the Age Discrimination in Employment Act and the Older Workers Benefits
Protection Act;

(vi) based on any contract, tort, whistleblower, personal injury, or wrongful
discharge theory; and

(vii) based on any other federal, state or local constitution, regulation, law
(statutory or common), or legal theory.





B-2

--------------------------------------------------------------------------------

 

 

Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the parties hereto agree
that it shall apply to all unknown, unanticipated, unsuspected and undisclosed
claims, demands, liabilities, actions or causes of action, in law, equity or
otherwise, as well as those which are now known, anticipated, suspected or
disclosed.  Notwithstanding the foregoing, the provisions of this Paragraph 5
shall not be deemed to be a release of any claims arising from the Executive’s
ownership of stock or other equity securities of the Company or any other
contractual relationship between the Executive and the Company not released
under Paragraph 5(c) above, as limited by this paragraph, including, but not
limited to, (A) any payments and benefits pursuant to Section 6 of the
Employment Agreement, any equity award granted to the Executive by the Company,
or the Indemnification Agreement between the Company and the Executive; (B) to
be indemnified and advanced expenses in accordance with applicable law or the
corporate documents of the Company, or to be covered under any applicable
directors’ and officers’ liability insurance policies of the Company; and (C)
with respect to any claims which arise after the Effective Date of this Release,
including but not limited to any claims arising out of this Separation
Agreement.

18. Acknowledgements and Covenants made by the Company for the benefit of the
Executive.  In consideration for the undertakings and promises of the Executive
as set forth in this Separation Agreement, the Company:  Unconditionally
releases, discharges, and holds harmless the Executive from each and every
claim, cause of action, right, liability or demand of any kind and nature
arising from the Executive’s relationship with the Company as an employee and
officer of the Company, and from any claims which may be derived therefrom
(collectively referred to as “claims”), that the Company had, has, or might
claim to have against the Executive at the time the Executive executes this
Separation Agreement, including but not limited to any and all claims:

(a) arising from the Executive’s Employment Agreement with, or activities on
behalf of, the Company;

(b) based on any contract, tort, or common law theory; and

(c) based on any other federal, state or local constitution, regulation, law
(statutory or common), or legal theory.

Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the Parties agree that it
shall apply to all unknown, unanticipated, unsuspected and undisclosed claims,
demands, liabilities, actions or causes of action, in law, equity or otherwise,
as well as those which are now known, anticipated, suspected or
disclosed.  Notwithstanding the foregoing, the provisions of this Paragraph 6
shall not be deemed to be a release of any claims arising under Sections 9 and
10 of the Employment Agreement.





B-3

--------------------------------------------------------------------------------

 

 



Executive’s Covenant Not to Sue or Accept Recovery

.  The Executive covenants not to file a lawsuit against the Company or Releasee
based on any claim released under this Separation Agreement.  It is understood
and agreed that the following are not waived or barred by this Separation
Agreement: (i) claims related to the validity or challenging the enforceability
of this Separation Agreement; (ii) claims by either party to enforce this
Separation Agreement; (iii) claims which cannot legally be waived; (iv) claims
seeking state workers’ compensation or unemployment benefits.  Further, it is
understood and agreed that this Separation Agreement does not bar the
Executive’s right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”), the United States Department of Labor
(“USDOL”), the Securities and Exchange Commission (“SEC”), or any other federal,
state of local agency.  Other than unemployment benefits, the Executive further
covenants not to accept, recover or receive any monetary damages or any other
form of relief which may arise out of or in connection with any administrative
remedies which may be filed with or pursued against the Company or any Releasee
independently by any governmental agency or agencies, whether federal, state or
local, except that Executive may receive an award from the SEC under the federal
securities laws.

No Pending Actions or Claims

.  To the extent applicable, the Executive represents that the Executive has not
filed any lawsuits against the Company or any Releases at the time the Executive
executes this Separation Agreement.  Further, to the extent applicable, the
Executive has not suffered any work-related illness or injury that could form
the basis of any workers’ compensation or disability claim as of the date the
Executive executed this Separation Agreement of which Executive is reasonably
aware.  The Executive further agrees that the Executive has been paid all
compensation due as a result of the Executive’s employment with the Company,
provided that Executive has received all compensation and payments due and owing
to the Executive under Section 6(a) of the Employment Agreement.

Confidentiality

.  Except as otherwise expressly provided in this paragraph, the parties agree
that the terms and conditions of this Separation Agreement are and shall be
deemed to be confidential and hereafter shall not be disclosed to any other
person or entity.  The only disclosures excepted by this paragraph are (a) as
may be required by applicable law, rule or regulation or the stock exchange on
which the Company’s securities may then be listed; (b) the parties may tell
prospective employers the dates of the Executive’s  employment, positions held,
the Executive’s duties and responsibilities and salary history with the Company;
(c) the Executive is able to disclose Sections 9 and 10 of the Employment
Agreement, as referenced herein, to potential or future employers; (d) the
parties may disclose the terms and conditions of this Separation Agreement to
their attorneys, accountants, tax advisors, and/or any other person necessary to
enforce such terms and conditions; and (e) the parties may disclose the terms
and conditions of this Separation Agreement to their respective spouses, if any,
provided, however, that the Executive makes the Executive’s spouse aware of the
confidentiality provisions of this paragraph and the Executive’s spouse agrees
to keep the terms of this Separation Agreement confidential.

No Harassing Conduct

.

(a) The Executive covenants that the Executive shall not undertake any harassing
or disparaging conduct directed at the Company or any Releasee and that the



B-4

--------------------------------------------------------------------------------

 

 

Executive shall refrain from making any harassing or disparaging statements
concerning the Company or any Releasee to any third party.

(b) The Company covenants that the Company shall not undertake any harassing or
disparaging conduct directed at the Executive and that the Company shall refrain
from making any harassing or disparaging statements concerning the Executive to
any third party.

Enforcement

.  The parties agree to pay their own attorneys’ fees and all other costs and
expenses incurred in enforcing this Separation Agreement.

No Reliance Upon Other Statements

.  This Separation Agreement is entered into without reliance upon any statement
or representation of any party hereto or parties hereby released other than the
statements and representations contained in writing in this Separation
Agreement, and the terms of the Employment Agreement, incorporated herein by
reference.

Full and Knowing Waiver

.  By signing this Separation Agreement, the Executive certifies that:

(a) the Executive has read and understands this Separation Agreement;

(b) the Executive was given at least twenty-one (21) calendar days from the date
this Separation Agreement was initially presented to consider this Separation
Agreement before signing this Separation Agreement;

(c) the Executive was advised in writing, via this Separation Agreement, to
consult with an attorney before signing this Separation Agreement;

(d) the Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.

Revocation of Age Release

.  The Executive may revoke this Separation Agreement within seven (7) calendar
days after signing it.  To be effective, such revocation must be received in
writing by the Human Resources Director for Century Communities, Inc., at 8390
E. Crescent Parkway, Suite 650, Greenwood Village, CO 80111.  Revocation can be
made by hand delivery, telegram, facsimile, or postmarking before the expiration
date of this seven (7) day period.

Acceptance of Separation Agreement

.  To accept this Separation Agreement, the Executive understands that he must
sign this Separation Agreement and return an original signed document to the
Human Resources Director for Century Communities, Inc., at 8390 E. Crescent
Parkway, Suite 650, Greenwood Village, CO 80111.

No Application or Reemployment

.  The Executive hereby agrees that he shall not seek reinstatement or apply for
future employment with the Company.  The Executive agrees that any application
for reinstatement or for future employment with the Company will be considered
void from its inception, and may be summarily rejected by the Company without
explanation or liability.  In addition, if the Executive should be offered or
accept a position with the Company, the offer may be withdrawn, or the Executive
may be terminated immediately, without notice or



B-5

--------------------------------------------------------------------------------

 

 

cause.  The Executive further agrees that, in the event of such an offer and
withdrawal, or hiring and termination, he waives any right to recover damages,
seek or obtain equitable remedies, obtain unemployment benefits, claim wrongful
termination or breach of contract, and that this Separation Agreement may be
used as a defense by the Company in any legal or administrative proceeding.

Colorado Law and Venue

.  The laws of the State of Colorado shall govern this Separation Agreement
without regard to choice of law.  The parties further understand and agree that,
in any legal proceeding arising under this Separation Agreement, venue shall be
in Arapahoe County, Colorado.

Severability

.  Should any provision of this Separation Agreement be declared or be
determined by any court of competent jurisdiction to be wholly or partially
illegal, invalid, or unenforceable, the legality, validity, and enforceability
of the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, unenforceable, or invalid part, term, or provision shall be deemed
not to be a part of this Separation Agreement.

Entire Agreement

.  This Separation Agreement, and the references to certain provisions of the
Employment Agreement (i.e., Sections 6, 8, 9, 10, and 11) incorporated by
reference herein sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior or contemporaneous agreements or
understandings, written or oral, between the parties pertaining to the subject
matter hereof.

﻿

[Signature Page Follows]

﻿





B-6

--------------------------------------------------------------------------------

 

 



In Witness Whereof, the undersigned hereunto set their hands to this Separation
Agreement effective as of ________________________. 

Executive:



﻿

Dale Francescon

﻿

Address:



﻿

City, State & Zip:

﻿

Telephone

﻿

Facsimile:

﻿

email:

﻿

 

Company:

Century Communities, Inc.,  a Delaware corporation

﻿

By:

﻿

Name:

﻿

Title:

﻿

Address:  8390 E. Crescent Parkway, Suite 650 Greenwood Village, CO 80111

﻿

Telephone:

﻿

Facsimile:

﻿

email:

﻿

﻿

﻿

﻿

﻿



B-7

--------------------------------------------------------------------------------